Citation Nr: 1409296	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected post traumatic non-epileptic seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to August 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for migraine headaches that he argues are secondary to his service-connected post traumatic non-epileptic seizures.  The Veteran suffered a head injury in March 2003.  The injury resulted in loss of consciousness and he allegedly began experiencing "altered states of consciousness" and headaches after the injury.  The Veteran was afforded a VA examination in May 2010.  The VA examiner found that "although headaches were never present prior to head injury in March 2003 and continue to be present to present, the headaches show no temporal relationship to the non-epileptic seizures.  There is no reason to believe the headaches are in any way aggravated or caused by his non-epileptic seizure disorder (emphasis added)."

Unfortunately, further development is required.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Most of the "probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this appeal, the opinion given by the examiner was inadequate because it does not offer a reasoned opinion.  Further, the medical evidence in this case is ambiguous as to whether the examiner specifically considered whether the March 2003 head injury itself is related to the Veteran's symptoms.  Thus, another VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed headache disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Identify the current diagnosis related to the Veteran's claimed headache disorder.

(b)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache disorder was incurred in or aggravated by the Veteran's active service, including the March 2003 head injury?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache disorder is proximately due to (caused by) the Veteran's service-connected post traumatic non-epileptic seizures?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache disorder has been aggravated by the Veteran's service-connected post traumatic non-epileptic seizures?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


